In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00132-CV
        ______________________________


          CALVIN MONASCO, Appellant

                          V.

GILMER BOATING AND FISHING CLUB, Appellee




   On Appeal from the 115th Judicial District Court
               Upshur County, Texas
               Trial Court No. 748-07




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Calvin Monasco has filed a notice of appeal against a judgment of contempt entered

against him by the 115th Judicial District Court of Upshur County.         Generally, only final

decisions of trial courts are appealable. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985); N.E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966); see TEX. CIV. PRAC. & REM. CODE ANN. § 51.012 (West Supp.

2011) (final judgment of district and county courts). The Legislature has also authorized the

appeal of a number of interlocutory orders, not including orders of contempt. See, e.g., TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2011).

       An order holding a person in contempt is not one from which an appeal may be brought.

Ex parte Cardwell, 416 S.W.2d 382, 384 (Tex. 1967); Pandozy v. Beaty, 254 S.W.3d 613, 616

(Tex. App.—Texarkana 2008, no pet.) (citing Ex parte Williams, 690 S.W.2d 243 (Tex. 1985)).

Relief is available only through application for a writ of habeas corpus. Grimes v. Grimes, 706
S.W.2d 340, 343 (Tex. App.—San Antonio 1986, writ dism’d) (citing Wagner v. Warnasch, 259
S.W.2d 890, 893 (Tex. 1956)). We, therefore, may not accept jurisdiction over this appeal.

       We dismiss the appeal for want of jurisdiction.




                                             Jack Carter
                                             Justice



                                                2
Date Submitted:   February 16, 2012
Date Decided:     February 17, 2012




                                      3